Citation Nr: 1723131	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-29 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a jaw disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Board previously considered and remanded this appeal in April 2015 and August 2016.  The Veteran had not requested a Board hearing prior to those Board remands.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a letter received on November 18, 2016, the Veteran, through his representative, requested to have a videoconference hearing before the Board to discuss his jaw claim.  The Veteran has not previously requested, been scheduled for, or been afforded a Board hearing for this appeal.  As he now wishes to have a hearing, the Veteran should be scheduled for one.  See 38 U.S.C.A. § 7107(b).

Additionally, the Board notes that prior remands requested a medical opinion and identified in-service records of jaw complaints.  The VA examiner in September and October 2016 could not locate the records referred to by the Board.  The Board notes that such records are uploaded in VBMS with receipt dates of December 1, 2015 and April 20, 2015 and the VBMS subject line includes the word "jaw" and the page on which the evidence can be found.  Such information may be useful in future adjudication.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing with a Board member.  Send proper notice to the Veteran and his representative.





The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



